Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-6 recite limitations that have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) (a) generic placeholder(s), e.g., elements, modules, units  coupled with (a) functional language(s) without reciting sufficient structure to achieve the claimed function(s). Such claim limitation(s) is/are: 
a SERDES element responsible for serial/parallel conversion, a LANE_TXCLK element responsible for generating a transmit clock, a SERDES initialization element responsible for link training and rate negotiation, and a PCS_EB coding element and an PCS_AF coding element responsible for physical layer coding of messages in claim 1.
port initialization units for sending initialization signal, mode multiplexer units for sending temporary data, and mode initialization multiplexer units for generating and sending valid data signals in claim 2. 
rate adjustment units for generating temporary transmit clocks and consisting of frequency dividing units and clock multiplexer units, mode adjustment units for generating, sending transmit clocks in claim 3. 
EPD modules responsible for data width adaptation, valid data monitoring of the port; and EPCS module for receiving valid data, decoding, and outputs message to the link layer in claim 4.
HPD modules for receiving/ transmitting transmit clocks, receiving data and recovery clocks, and sending recovery clocks to gearboxes and lock units; HPCS module reads messages, codes, sends coding data to the gearboxes, and for receiving link lock valid data, decodes, and writes in buffer in claim 5.
port initialization unit for completing equalization parameter training and port rate negotiation of the output links in claim 6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or structural diagrams as shown in Fig. 2, 3, 5, and 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reason for Allowance

The following is a statement of reasons for the indication of allowable subject matter:
Although integrating two network interconnection interfaces using different circuit structures inside the same chip -- is commonly known in the prior art, independent claims include enough details to differentiate them from the prior art including specific customized design details that pursue high bandwidth and low latency, which involves physical coding layer of the dedicated high speed network works in a SERDES transmit clock domain, and uses asynchronous buffers.

McCormack teaches modifications of elements of the host integrated chip (IC) , particularly physical (PHY) and link (LINK) layers for effectively communicating over the extremely high frequency (EHF), wherein their functions include: performing serial/ parallel conversion by using serializer or deserializer (SERDES), generating clocks, coding/ decoding data using different schemes, training link, multiplexing/ de-multiplexing data, enabling data transfer at particular rates, defining equalizations settings, and selecting frequencies.
Zheng introduces designs of high speed transceivers including physical Serializer/ Deserializer (SerDes) transceiver that make up communication connections between the physical medium and the data link layer on the chip, and techniques used: clocking techniques, transmitter techniques, receiver techniques, coding/ decoding techniques, and equalization techniques. 
 
These aforementioned disclosures cannot be said with full confidence to clearly and unequivocally anticipate the claims.
All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.

Claims 2-6 depending on claim 1, are considered allowable on the basis as applied for the independent claim, as well as for further limitations set forth.

CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
        

	
	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465